Appeal by the defendant from a judgment of the Supreme Court, Queens County (Levine, J.), rendered February 10, 1992, convicting him of robbery in the first degree, robbery in the second degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, along with an accomplice, committed a gunpoint robbery of two men waiting at a bus stop in Queens.
The record reveals that the defendant waived his presence at both the Sandoval hearing and a portion of the Wade hearing. Thus, reversal is not warranted by reason of his absence on those occasions (see, People v Dokes, 79 NY2d 656; People v Anderson, 16 NY2d 282; People v Davis, 194 AD2d 437; People v Peterson, 151 AD2d 512; People v Stoute, 140 AD2d 728, lv denied 72 NY2d 925; People v Hubener, 133 AD2d 233). Further, while an improper showup was held, the court correctly found that the complainant had an independent source for his in-court identification of the defendant (see, People v Adams, 53 NY2d 241; People v Hyatt, 162 AD2d 713). Finally, the defendant was not deprived of the effective assistance of counsel (see, People v Rivera, 71 NY2d 705; People v Baldi, 54 NY2d 137). Mangano, P. J., Bracken, Pizzuto and Hart, JJ., concur.